—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III rehearing, petitioner, a prison inmate, was found guilty of assault and violent conduct. Contrary to petitioner’s contention, the misbehavior report, together with the information supplied by a confidential informant and the testimony from the correction officer who authored the misbehavior report, provide substantial evidence supporting the determination of petitioner’s guilt (see, Matter of Knight v Goord, 267 AD2d 523, lv denied 94 NY2d 760). We note that our in camera review of the transcript of the confidential testimony confirms that the Hearing Officer properly found it to be reliable and credible (see, id.; Matter of Rosario v Goord, 255 AD2d 851). There is no support in the record for petitioner’s remaining claims of procedural violations and Hearing Officer bias.
Mercure, J. P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.